Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-17 are presented for examination. Claims 18-20 are canceled. 

Allowable Subject Matter
3.	Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:
As per independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitation of "generating an accurate result match vector by hardware of a content-addressable memory lookup engine, with said generating including lookup result integrity processing each particular match vector of said one or more match vectors with a particular error accuracy code corresponding to said particular match vector; wherein the plurality of content-addressable memory entries consists of N content addressable memory entries, with N being an integer greater than one; wherein said entry match result is a single bit; and wherein each of said one or more match vectors consists of N bits." 

As per independent claim 14:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitation of "wherein each of the plurality of content-addressable memory operation portions includes a plurality of content-addressable memory entry portions that store source vectors, matching logic to produce a portion match vector identifying the result of matching said source vectors in the plurality of content-addressable memory entry portions to a lookup word portion of the lookup word, error-correction unit to process the portion match vector and an error correction code (ECC) to produce an accurate portion match vector; and | a result combination logic that generating an accurate result match vector by combining said accurate portion match vector produced by each of the plurality of content- addressable memory operation portions." 
Dependent claims 2-13 and 15-17 depend from allowable independent claims 1 and 14 respectively and inherently include limitations therein and therefore are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112



/ESAW T ABRAHAM/Primary Examiner, Art Unit 2112